Citation Nr: 1036373	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for low back disability 
characterized as L5-S1 disc herniation with radiculopathy.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk 






INTRODUCTION

The Veteran served on active duty from March 2001 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 2007 rating decision in which the RO denied service 
connection for L5-S1 disc herniation with radiculopathy, claimed 
as low back disability.  In October 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2009.  

In August 2010, the Veteran submitted additional evidence without 
a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for low back 
disability is warranted.

The Veteran's service treatment records reflect that the Veteran 
suffered from tailbone and lower back pain during service.  The 
Board notes that the Veteran is already service connected for 
chronic coccydynia.  The Veteran attributes his current low back 
disability to service, in particular the Veteran's service 
treatment records contain a report of a March 2005 incident when 
the Veteran fell on his butt and aggravated his lower back while 
putting beds together.  During VA examination in February 2006, 
the Veteran reported a history of chronic low back pain.  The VA 
examiner noted some stress in the Veteran's low back with left 
and right lateral extension.  The diagnosis was chronic 
coccydynia and chronic low back pain.  The VA examiner ordered a 
lumbar spine film (although that film has not been associated 
with the claims file).  A November 2006 MRI revealed L5-S1 disc 
herniation.  

In the only medical opinion to address the etiology of the 
current L5-S1 disc herniation, a July 2007 VA examiner did not 
address the question of whether it was at least as likely as not 
the Veteran's current low back disability is a result of the 
Veteran's service.  Rather, the VA examiner opined that the 
Veteran's current low back disability was not medically related 
to the Veteran's service-connected chronic coccydynia.  

As the medical opinion evidence currently of record is 
inadequate, further examination and medical opinion is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A (West 2002); 28 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original claim 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
VA records.  The Board notes that in February 2006 the VA 
examiner ordered a lumbar spine film; however, no x-ray report 
has been associated with the claims file.  Thus, the RO should 
attempt to obtain this x-ray report from the Wilmington, Delaware 
VA Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain the outstanding x-ray from the Wilmington VAMC, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

The Board also points out that further notification action in 
this appeal is needed, consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009)).

The Board notes that the RO originally characterized the 
Veteran's January 2007 claim for service connection for lower 
back disability as an increased rating claim; however, the 
Veteran's claim for service connection for low back disability 
characterized as L5-S1 disc herniation with radiculopathy is 
separate and distinct from the Veteran's service-connected 
chronic coccydynia.  In the August 2007 rating decision on 
appeal, the RO denied the Veteran's claim for service connection 
for low back disability characterized as L5-S1 disc herniation 
with radiculopathy.  The VCAA notice provided to the Veteran by 
the RO in January 2007 improperly referred to the Veteran's claim 
as a claim for increased rating and the Veteran was provided with 
VCAA notice regarding claims for increased ratings, rather than 
VCAA notice specific to a claim for service connection.  The 
Board points out that action by the RO is needed to satisfy the 
notice provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice sent to the Veteran 
and his representative, give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The letter should inform the Veteran of the 
information and evidence necessary to substantiate his claim for 
service connection for low back disability, and should specify 
what evidence VA will provide and what evidence the Veteran is to 
provide.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for low back 
disability characterized as L5-S1 disc herniation with 
radiculopathy.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Wilmington 
VAMC any outstanding lumbar spine x-ray 
reports ordered by the VA examiner who 
performed the Veteran's February 2006 
examination.   The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should, through VCAA-compliant 
notice sent to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.  

The RO should explain how to establish 
entitlement to service connection, as well as 
the evidence that will be obtained by VA and 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current low back disability(ies), to include 
L5-S1 disc herniation with radiculopathy.  
Then, with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.  In rendering the requested opinion, 
the physician should specifically consider 
the service treatment records, the February 
2006 and July 2007 VA examination reports, 
the Veteran's private treatment records, and 
all other post-service treatment records, as 
well as the Veteran's contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim) and legal 
authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


